DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priorities
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0100382, filed on 08/16/2019.
Information Disclosure Statement
The information disclosure statement filed 08/10/2020 has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11,17-19 are rejected under 35 U.S.C. 103 as being unpatentable over a first embodiment (Fig. 1B) in view of a second embodiment (Fig. 2A) of Lindemann (US Pub 2019/0255567 A1); and further in view of Takaoki (US Pub 2018/0150053 A1).
Regarding claim 1; In a first embodiment, Lindemann teaches a sound inspection method of a display device (Fig.1B, para. [0003,0038,0039], a method of detecting a vibration generated by mechanical transducers 110; and maximizing differences between vibration energy generated by the mechanical transducers based on the vibration detection), the sound inspection method comprising: 

    PNG
    media_image1.png
    641
    494
    media_image1.png
    Greyscale


preparing a display device (a display device, Fig.1B) including a display panel (a display panel 122) and a sound generator (mechanical transducers 110) disposed on a second surface of the display panel (Fig.1B, para. [0033], the mechanical transducers 110 are disposed in a front surface of the display panel 122); 
placing a vibration sensor (sensors 114) on a second surface opposite to the first surface of the display panel (Fig.1B, para. [0033], the sensors 114 are placed in the front surface of the display panel 122); 
vibrating the sound generator at a first reference frequency (para. [0036], the mechanical transducers 110 causes vibration of the display panel and produces pressure waves in air for generating human-audible sound. It is understood that the vibration would have a first frequency), vibrating the display panel (para. [0036]), and then sensing a vibration of the vibration sensor that vibrates along with a vibration of the display panel (para. [0028], the sensors 114 are configured to sense vibrational energy proximate to a mechanical transducer 110 and generate a signal indicative of such vibrational energy).
In the first embodiment, Lindemann does not teach that the sound generator disposed on a first surface of the display panel.
In a second embodiment, Lindemann teaches that the sound generator disposed on a first surface of the display panel (Fig.2A, the mechanical transducers 110 are disposed under the display panel 122).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill it the art to modify the placement of mechanical transducers and sensors (Fig.1B) in the first embodiment of Lindemann to include the teaching of the second embodiment (Fig.2B) of placing the mechanical transducers under the display panel. As such, the first embodiment (Fig.1B) as modified by the second embodiment (Fig.2B) would render a display device comprising sensors 114 disposed on a front surface of the display panel and mechanical transducers disposed on a rear surface of the display panel. Therefore, the first embodiment (Fig.1B) as modified by the second embodiment (Fig.2B) further teaches a sound generator disposed on a first surface of the display panel; and placing a vibration sensor on a second surface opposite to the first surface of the display panel. The motivation of doing so would have been in order to improve the display quality.
Lindemann does not teach determining whether a frequency of the vibration of the vibration sensor is included in a first threshold frequency region.
[AltContent: ][AltContent: textbox (36)][AltContent: ][AltContent: textbox (34)][AltContent: textbox (F1)][AltContent: textbox (F2)][AltContent: connector][AltContent: connector][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    290
    422
    media_image2.png
    Greyscale

(Fig.3 of Takaoki reproduced)
Takaoki teaches determining whether a frequency of the vibration of the vibration sensor is included in a first threshold frequency region (Figs.1,2,3, and 4; para. [0028,0029], Takaoki discloses a method of detecting whether an operation panel 10 is normal or damaged. In particular, the operation panel 10 comprises a vibration generating unit 20 configured to generate a vibration at a natural frequency; and a vibration detecting unit 22 configured to detect a vibration of the operation panel 10. When the operation panel 10 is in a normal state (i.e., not damaged, as shown in Fig.1), the vibration detecting unit 22 detects the vibrational amplitude of the operation panel 10 to be maximum at the natural frequency (see Fig.3). When the operation panel 10 is damaged (e.g., Fig.2), the detected vibration has a frequency different from the natural frequency (e.g., lower than 100 Hz, as indicated by a solid line graph 32 in Fig.4). Takaoki further discloses that an abnormality is determined by detecting whether an amplitude of the vibration, during the vibration generating unit vibrates at the natural frequency, falls below a predetermined threshold (e.g., a threshold S1 in Fig.3). As annotated in Fig.3, graphs 34 and 36 are corresponding to vibrations, during the vibration generating unit vibrates at the natural frequency, having an amplitude to be equal to the threshold S1. The graph 34 shows a first threshold vibration having a first threshold frequency F1. The graph 36 shows a vibration having a second threshold frequency F2. It is understood that all vibrations having a frequency between F1 and F2 would have an amplitude, during the vibration generating unit vibrates at the natural frequency, greater than the threshold S1. Therefore, Takaoki further teaches determining whether a frequency of the vibration of the vibration sensor is included in a first threshold frequency region (i.e., a frequency range from F1 to F2, Fig.3 reproduced above); and determining that the operation panel is damaged if the frequency of the vibration is outside of the frequency range F1 to F2 (i.e., amplitude of vibration at the natural frequency falls below the threshold S1)).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Lindemann of having mechanical transducers and sensors to include the teaching of Takaoki of determining whether an operation panel is in a normal state or damaged by comparing a detected vibration with a natural frequency. The motivation would have been in order to test whether the display panel is good or bad.
Regarding claim 2; Lindemann and Takaoki teach the sound inspection method of claim 1 as discussed above. Lindemann does not teach the first threshold frequency region includes a first representative threshold frequency, and the sound inspection method further comprises: determining that the display device is a good product when the frequency of the vibration of the vibration sensor is the same as the first representative threshold frequency; and determining that the display device is a defective product when the frequency of 9 the vibration of the vibration sensor is different from the first representative threshold frequency.
	Takaoki teaches the first threshold frequency region includes a first representative threshold frequency (referred to the analysis of claim 1, the frequency range F1 to F2 includes the natural frequency of the original vibration (e.g., 100 Hz)), and the sound inspection method further comprises: determining that the operation panel is a good product when the frequency of the vibration of the vibration sensor is the same as the first representative threshold frequency (Fig.3 and [0029-0031]); and determining that the display device is a defective product when the frequency of the vibration of the vibration sensor is different from the first representative threshold frequency (Fig.4 and [0029-0031]). The motivation is the same as the rejection of claim 1.
Regarding claim 3; Lindemann and Takaoki teach the sound inspection method of claim 2 as discussed above. Lindemann does not teach the first representative threshold frequency is the same as the first reference frequency of the sound generator (Figs.3,4; referred to the analysis of claim 1, the first representative threshold frequency is the natural frequency which is an original frequency of the vibration generating unit). The motivation is the same as the rejection of claim 1.
Regarding claim 4; Lindemann and Takaoki teach the sound inspection method of claim 1 as discussed above. Lindemann does not teach the first threshold frequency region is a range of frequencies that are greater than or equal to a first threshold frequency and less than or equal to a second threshold frequency higher than the first threshold frequency.
	Takaoki teaches the first threshold frequency region is a range of frequencies that are greater than or equal to a first threshold frequency (the first threshold frequency F1, as shown in Fig.3 reproduced above) and less than or equal to a second threshold frequency higher (the second threshold frequency F2, Fig.3 reproduced above) than the first threshold frequency (Fig.3 reproduced above, the frequency range is from F1 to F2). The motivation is the same as the rejection of claim 1.
Regarding claim 5; Lindemann and Takaoki teach the sound inspection method of claim 4 as discussed above. Lindemann does not teach the first reference frequency of the sound generator is greater than or equal to the first threshold frequency and less than or equal to the second threshold frequency.
	Takaoki teaches the first reference frequency of the sound generator is greater than or equal to the first threshold frequency and less than or equal to the second threshold frequency (Fig.3 reproduced above, the natural frequency (e.g., 100 Hz) is greater than the first threshold frequency F1 and less than to the second threshold frequency F2). The motivation is the same as the analysis of claim 1.
Regarding claim 6; Lindemann and Takaoki teach the sound inspection method of claim 4 as discussed above. Lindemann does not teach determining that the display device is a good product when the frequency of the vibration of the vibration sensor is included in the first threshold frequency region; and determining that the display device is a defective product when the frequency of the vibration of the vibration sensor is not included in the first threshold frequency region.
	Takaoki teaches determining that the operation panel is a good product when the frequency of the vibration of the vibration sensor is included in the first threshold frequency region; and determining that the operation panel is a defective product when the frequency of the vibration of the vibration sensor is not included in the first threshold frequency region (Figs. 3 and 4; similar to the analysis of claims 1 and 2 above). The motivation is the same as the analysis of claim 1.
Regarding claim 7; Lindemann and Takaoki teach the sound inspection method of claim 1 as discussed above. Lindemann does not teach comparing an amplitude of the vibration of the vibration sensor to a threshold amplitude when the frequency of the vibration of the vibration sensor is included in the first threshold frequency region.
	Takaoki teaches comparing an amplitude of the vibration of the vibration sensor to a threshold amplitude when the frequency of the vibration of the vibration sensor is included in the first threshold frequency region (Figs. 3 and 4; para. [0009,0028,0029], referred to the analysis of claim 1 above). The motivation is the same as the analysis of claim 1.
Regarding claim 8; Lindemann and Takaoki teach the sound inspection method of claim 7 as discussed above. Lindemann does not teach determining that the display device is a good product when the amplitude of the vibration of the vibration sensor is greater than or equal to the threshold amplitude; and determining that the display device is a defective product when the amplitude of the vibration of the vibration sensor is smaller than the threshold amplitude.
	Takaoki teaches determining that the display device is a good product when the amplitude of the vibration of the vibration sensor is greater than or equal to the threshold amplitude; and determining that the display device is a defective product when the amplitude of the vibration of the vibration sensor is smaller than the threshold amplitude (Figs.3 and 4, para. [0009,0028,0029], referred to the analysis of claim 1 above). The motivation is the same as the analysis of claim 1.
Regarding claim 9; Lindemann and Takaoki teach the sound inspection method of claim 1 as discussed above. Lindemann does not teach comparing an amplitude of the vibration of the vibration sensor to a threshold amplitude before determining whether the frequency of the vibration of the vibration sensor is included in the first threshold frequency region.
	Takaoki teaches comparing an amplitude of the vibration of the vibration sensor to a threshold amplitude before determining whether the frequency of the vibration of the vibration sensor is included in the first threshold frequency region (para. [0033], the vibration sensor 22 measures the vibration amplitude of the operation panel during a frequency of vibration motor 20 is changed. Then, a changed natural frequency of operation panel 10 due to the damage can be measured or detected). The motivation is the same as the rejection of claim 1.
Regarding claim 10; Lindemann and Takaoki teach the sound inspection method of claim 1 as discussed above. Lindemann does not teach the comparing of the amplitude of the vibration of the vibration sensor to the threshold amplitude comprises: determining whether the frequency of the vibration of the vibration sensor is included in the first threshold frequency region when the amplitude of the vibration of the vibration sensor is greater than or equal to the threshold amplitude; and determining that the display device is a defective product when the amplitude of the vibration of the vibration sensor is smaller than the threshold amplitude.
	Takaoki teaches the comparing of the amplitude of the vibration of the vibration sensor to the threshold amplitude comprises: determining whether the frequency of the vibration of the vibration sensor is included in the first threshold frequency region when the amplitude of the vibration of the vibration sensor is greater than or equal to the threshold amplitude; and determining that the display device is a defective product when the amplitude of the vibration of the vibration sensor is smaller than the threshold amplitude (similar to the analysis of claims 7 and 8). The motivation is the same as the rejection of claim 1.
Regarding claim 11; Lindemann and Takaoki teach the sound inspection method of claim 1 as discussed above. Lindemann does not teach determining that the display device is a good product when the frequency of the vibration of the vibration sensor is included in the first threshold frequency region; and determining that the display device is a defective product when the frequency of the s vibration of the vibration sensor is not included in the first threshold frequency region.
	Takaoki teaches determining that the display device is a good product when the frequency of the vibration of the vibration sensor is included in the first threshold frequency region; and determining that the display device is a defective product when the frequency of the s vibration of the vibration sensor is not included in the first threshold frequency region (similar to the analysis of claim 2 above). The motivation is the same as the rejection of claim 2.
Regarding claim 17; Lindemann and Takaoki teach the sound inspection method of claim 4 as discussed above. Lindemann does not teach the vibration of the vibration sensor comprises a plurality of vibrations; and the sound inspection method further comprises determining that the display device is a defective product when the frequency of at least one of the plurality of vibrations is not included in the first threshold frequency region.
	Takaoki teaches the vibration of the vibration sensor comprises a plurality of vibrations; and the sound inspection method further comprises determining that the display device is a defective product when the frequency of at least one of the plurality of vibrations is not included in the first threshold frequency region (para. [0011,0025,0028,0033], the vibration generating unit may be configured to arbitrarily change a frequency within a predetermined range including the natural frequency. Therefore, Takaoki further teaches “a plurality of vibrations” (i.e., vibrations having different frequencies). Then, a controlling section 18 controls the vibration generating unit and the acceleration sensor so that the vibrational amplitude of the portable operation panel is measured while the frequency of the vibration generating unit is varied). The motivation is the same as the rejection of claim 1.
Regarding claim 18; Lindemann teaches a sound inspection device of a display device including a display panel (a display panel 122, Fig.1B) and a sound generator (mechanical transducers 110) disposed on a first surface of the display panel (Fig.1B, the mechanical transducers 110 are disposed on a front surface of the display panel 122), the sound inspection device comprising: 
a support frame (a main body 120) configured to support the display panel (Fig.1B, para. [0030]);
a vibration sensor (vibration sensors 114) spaced apart from the support frame (Fig.1B);
a voltage sensing unit (controller 103) configured to sense a vibration of the vibration sensor (Fig.6, the controller receives the vibration of the vibration sensors 114).
Lindemann does not teach a determination unit configured to compare a frequency of the vibration of the vibration sensor sensed by the voltage sensing unit to a threshold frequency region and determine whether the sound generator of the display device is a good product or a defective product.

    PNG
    media_image3.png
    269
    384
    media_image3.png
    Greyscale

(Fig.5 of Takaoki reproduced)
Takaoki teaches a determination unit configured to compare a frequency of the vibration of the vibration sensor sensed by the voltage sensing unit to a threshold frequency region and determine whether the sound generator of an operation panel is a good product or a defective product (Fig.5, para. [0037], Takaoki discloses a method of generating a vibration by the vibration generating unit 20 (Fig.1) at a natural frequency (e.g., 100 Hz); and detecting the vibration by using a vibration detecting unit 22. In particular, the vibration is detected at the same frequency as the original natural frequency (e.g., at 100 Hz). If an amplitude of the detected vibration at the natural frequency falls below a threshold S2 (e.g., graph 36, Fig.5), it can be determined that the vibration generating unit (e.g., vibration motor 20) has been considerably deteriorated).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Lindemann of having mechanical transducers and sensors to include the teaching of Takaoki of determining whether a vibration motor is good or deteriorated by comparing amplitude of detected vibration at an original natural frequency with a threshold S2. The motivation would have been in order to test whether a vibration generating unit is good or bad.
Regarding claim 19; Lindemann and Takaoki teach the sound inspection method of claim 18 as discussed above. Lindemann further teaches a sound driving unit (a controller 103, Figs.1,6) electrically connected to the sound generator and configured to apply a sound reference signal (Figs.1,6, para. [0026], the controller 103 generates control signal to the mechanical transducers 110) when the display panel is disposed on the support frame (Fig.1B).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lindemann (US Pub 2019/0255567 A1); and further in view of Takaoki (US Pub 2018/0150053 A1) as applied to claim 18 above, and further in view of Bernal Castillo et al. (US Pub 2020/0273444 A1).
Regarding claim 20; Lindemann and Takaoki teach the sound inspection method of claim 18 as discussed above. Lindemann teaches the display panel is disposed on the support frame (Fig.1B).
Lindemann does not teach that the vibration sensor is disposed on a second surface of the display panel.
	Bernal Castillo teaches the vibration sensor is disposed on a second surface of the display panel (Fig.3A, a vibration sensor 330 is disposed on a rear surface of a display panel).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Lindemann to include the teaching of Bernal Castillo of providing a vibration sensor on a rear surface of a display panel. The motivation would have been in order to improve the display quality.
Claims 21,22 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann (US Pub 2019/0255567 A1); and further in view of Takaoki (US Pub 2018/0150053 A1) as applied to claim 18 above, and further in view of Sullivan (US Pub 2006/0071911 A1).
Regarding claim 21; Lindemann and Takaoki teach the sound inspection method of claim 18 as discussed above. Lindemann and Takaoki do not teach the vibration sensor comprises: a first vibration electrode and a second vibration electrode electrically insulated from each other; and a first vibration layer disposed between the first vibration electrode and the second vibration electrode.
	Sullivan teaches the vibration sensor (a piezoelectric transducer 320B, Fig.3b) comprises: a first vibration electrode (a first electrode 322B) and a second vibration electrode (a second electrode 324B) electrically insulated from each other (Fig.3b, para. [0032], the first electrode 322B and the second electrode 324B are electrically insulated by a piezoelectric material layer 321B disposed therebetween); and a first vibration layer (the piezoelectric material layer 321B, para. [0032]) disposed between the first vibration electrode and the second vibration electrode (Fig.3b).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Lindemann to include the structure of a vibration sensor as taught by Sullivan. The motivation would have been in order to improve the sensitivity, resonance frequency, and stability.	
Regarding claim 22; Lindemann, Takaoki, and Sullivan teach the sound inspection method of claim 21 as discussed above. Lindemann and Takaoki do not teach the first vibration layer contains a piezoelectric material or polyvinylidene fluoride (PVDF).
	Sullivan teaches the first vibration layer contains a piezoelectric material or polyvinylidene fluoride (PVDF) (para. [0032], a piezoelectric material layer 321B).
	The motivation is the same as the rejection of claim 21.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lindemann (US Pub 2019/0255567 A1) in view of Takaoki (US Pub 2018/0150053 A1) and Sullivan (US Pub 2006/0071911 A1) as applied to claim 21 above, and further in view of Jang et al. (US Pub 2021/0337292 A1).
Regarding claim 23; Lindemann, Takaoki, and Sullivan teach the sound inspection method of claim 21 as discussed above. Lindemann, Takaoki, and Sullivan do not teach the sound generator comprises: a first electrode and a second electrode electrically insulated from each other; and a second vibration layer disposed between the first electrode and the second electrode; and the first vibration layer of the vibration sensor and the second vibration layer of the sound generator include the same material.
	Jang teaches the sound generator (a vibration generating module 230, Fig.9) comprises: a first electrode (a first electrode 233) and a second electrode (a second electrode 235) electrically insulated from each other (Fig.9, para. [0134], a piezoelectric layer 231 is disposed between the first electrode 233 and the second electrode 235); and a second vibration layer (the piezoelectric layer 231) disposed between the first electrode and the second electrode (Fig.9).  Combination of Lindemann, Sullivan, and Jang further teaches “the first vibration layer of the vibration sensor and the second vibration layer of the sound generator include the same material” (i.e., piezoelectric material).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Lindemann to include the structure of a vibration generating module as taught by Jang. Therefore, a combination of Lindemann, Sullivan, and Jang further teaches “the first vibration layer of the vibration sensor and the second vibration layer of the sound generator include the same material” (i.e., piezoelectric material). The motivation would have been in order to improve the sensitivity, resonance frequency, and stability.
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann (US Pub 2019/0255567 A1) in view of Takaoki (US Pub 2018/0150053 A1) and Sullivan (US Pub 2006/0071911 A1) as applied to claim 21 above, and further in view of Urakami (US Pub 2009/0015705 A1).
Regarding claim 24; Lindemann, Takaoki, and Sullivan teach the sound inspection method of claim 21 as discussed above. Lindemann, Takaoki, and Sullivan do not teach the voltage sensing unit applies a first vibration driving voltage to the first vibration electrode; and the voltage sensing unit senses a change in voltage of the second vibration electrode and outputs the voltage change to the determination unit.
	Urakami teaches the voltage sensing unit applies a first vibration driving voltage to the first vibration electrode; and the voltage sensing unit senses a change in voltage of the second vibration electrode and outputs the voltage change to the determination unit (Fig.7A, para. [0079], Urakami discloses a method of driving a piezoelectric element 430 to detect vibration. In particular, the piezoelectric element 430 comprises a first electrode SB, a second electrode SF, and a piezoelectric layer 430a disposed therebetween. A ground voltage is applied to the first electrode SB. The electrode SF detects vibration by monitoring change of electric charge voltage generated by the second electrode SF relative to the ground voltage of the first electrode SB).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Lindemann, Takaoki, and Sullivan to include the method of detecting vibration as taught by Urakami. The motivation would have been in order to simplify the vibration detection operation.
Regarding claim 25; Lindemann, Takaoki, Sullivan, and Urakami teach the sound inspection method of claim 24 as discussed above. Lindemann do not teach determines that the display device is a good product when the frequency of the vibration of the vibration sensor is included in the threshold frequency region; and determines that the display device is a defective product when the frequency of the 7 vibration of the vibration sensor is not included in the threshold frequency region.
Takaoki further teaches determines that the display device is a good product when the frequency of the vibration of the vibration sensor is included in the threshold frequency region; and determines that the display device is a defective product when the frequency of the vibration of the vibration sensor is not included in the threshold frequency region (Figs.1,2,3, and 4; para. [0028,00259], Takaoki discloses a method of detecting whether an operation panel 10 is normal or damaged. In particular, the operation panel 10 comprises a vibration generating unit 20 configured to generate a vibration at a natural frequency; and a vibration detecting unit 22 configured to detect a vibration of the operation panel 10. When the operation panel 10 is in a normal state (i.e., not damaged, as shown in Fig.1), the vibration detecting unit 22 detects the vibrational amplitude of the operation panel 10 to be maximum at the natural frequency (see Fig.3). When the operation panel 10 is damaged (e.g., Fig.2), the detected vibration has a frequency different from the natural frequency (e.g., lower than 100 Hz, as indicated by a solid line graph 32 in Fig.4). Takaoki further discloses that an abnormality is determined by detecting whether an amplitude of the vibration, during the vibration generating unit vibrates at the natural frequency, falls below a predetermined threshold (e.g., a threshold S1 in Fig.3). As annotated in Fig.3, graphs 34 and 36 are corresponding to vibrations, during the vibration generating unit vibrates at the natural frequency, having an amplitude to be equal to the threshold S1. The graph 34 shows a first threshold vibration having a first threshold frequency F1. The graph 36 shows a vibration having a second threshold frequency F2. It is understood that all vibrations having a frequency between F1 and F2 would have an amplitude, during the vibration generating unit vibrates at the natural frequency, greater than the threshold S1. Therefore, Takaoki further teaches determining whether a frequency of the vibration of the vibration sensor is included in a first threshold frequency region (i.e., a frequency range from F1 to F2, Fig.3 reproduced above); and determining that the operation panel is damaged if the frequency of the vibration is outside of the frequency range F1 to F2 (i.e., amplitude of vibration at the natural frequency falls below the threshold S1)).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Lindemann of having mechanical transducers and sensors to include the teaching of Takaoki of determining whether an operation panel is in a normal state or damaged by comparing a detected vibration with a natural frequency. The motivation would have been in order to test whether the display panel is good or bad.
Lindemann, Takaoki, and Sullivan do not teach calculating the frequency of the vibration of the vibration sensor according to the voltage change of the second vibration electrode.
	Urakami teaches calculating the frequency of the vibration of the vibration sensor according to the voltage change of the second vibration electrode (para. [0091,0095,0114], Figs.9 and 11 of Urakami shows a vibration including a frequency and amplitude. More specifically, Urakami discloses a vibration detection circuit 112 (Fig.10) connected to the electrode SF to detect a potential difference generated due to expansion and contraction of the piezoelectric member. Para. [0112], Urakami states that a potential difference detected between electrodes is proportional to vibration amplitude. Therefore, a vibration state of the piezoelectric element 430 can be detected by monitoring a voltage waveform (vibration detection waveform) of "SB-referenced SF" (Fig.11). In addition, Urakami further discloses that “the vibration detection circuit 112 servers as a resonant frequency detection circuit” (para. [0114]). Therefore, Urakami further teaches calculating frequency and amplitude of the vibration sensor according to detecting a voltage variation at a second vibration electrode). 
The motivation is the same as the rejection of claim 24.
	
Regarding claim 26; Lindemann, Takaoki, Sullivan, and Urakami teach the sound inspection method of claim 24 as discussed above. Lindemann does not teach the sound inspection device further comprises a memory unit configured to store sound data corresponding to the amplitude of the vibration of the vibration sensor; the voltage sensing unit delivers a sound data value corresponding to the amplitude of the vibration of the vibration sensor from the memory unit to the determination unit; and the determination unit compares the sound data delivered from the voltage sensing unit to a threshold sound data region.
	Takaoki teaches the vibration inspection device further comprises a memory unit (a memory 29, Fig.2) configured to store vibration data corresponding to the amplitude of the vibration of the vibration sensor (para. [0032,0033], the memory previously stores data regarding the relationship between the position of the damaged portion and the natural frequency, and the actually changed natural frequency of operation panel 10 may be compared to the stored data); the voltage sensing unit delivers a vibration data value corresponding to the amplitude of the vibration of the vibration sensor from the memory unit to the determination unit (para. [0033]); and the determination unit compares the vibration data delivered from the voltage sensing unit to a threshold vibration data region (para. [0031,0033], the vibration motor 20 may be vibrated at the natural frequency, and then the amplitude may be measured and compared to the threshold. By virtue of this, it can be judged as to whether the operation panel has been damaged or broken).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Lindemann of having mechanical transducers and sensors to include the teaching of Takaoki of determining whether an operation panel is in a normal state or damaged by comparing a detected vibration with a natural frequency. The motivation would have been in order to test whether the display panel is good or bad.
Lindemann, Takaoki, and Sullivan do not teach the determination unit calculates an amplitude of the vibration of the vibration sensor according to a magnitude of the voltage of the second vibration electrode.
	Urakami teaches the determination unit calculates an amplitude of the vibration of the vibration sensor according to a magnitude of the voltage of the second vibration electrode (para. [0091,0095,0114], Figs.9 and 11 of Urakami shows a vibration including a frequency and amplitude. More specifically, Urakami discloses a vibration detection circuit 112 (Fig.10) connected to the electrode SF to detect a potential difference generated due to expansion and contraction of the piezoelectric member. Para. [0112], Urakami states that a potential difference detected between electrodes is proportional to vibration amplitude. Therefore, a vibration state of the piezoelectric element 430 can be detected by monitoring a voltage waveform (vibration detection waveform) of "SB-referenced SF" (Fig.11). In addition, Urakami further discloses that “the vibration detection circuit 112 servers as a resonant frequency detection circuit” (para. [0114]). Therefore, Urakami further teaches calculating frequency and amplitude of the vibration sensor according to detecting a voltage variation at a second vibration electrode). The motivation is the same as the rejection of claim 24.
	
Allowable Subject Matter
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art, alone or in combination, fails to teach “vibrating the sound generator at a second reference frequency, vibrating the display panel, and sensing a second vibration of the vibration sensor that vibrates along with the vibration of the display panel when a frequency of a first vibration of the vibration sensor is included in the first threshold frequency region” as recited in claim 12.
	Prior art, alone or in combination, fails to teach a method of removing the vibration of the vibration sensor included in a masking frequency region before determining whether the frequency of the vibration of the vibration sensor is included in a threshold frequency region as recited in claim 15.
Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691                                                                                                                                                                                                        
/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691